DETAILED ACTIONAcknowledgment is made of applicant’s amendment filed 10/21/21.Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                        Claim Rejections - 35 USC § 102
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) 1s incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless -- 	(a)(1) the claimed invention was patented, described in a printed publication, or  	in public use, on sale, or otherwise available to the public before the effective  	filing date of the claimed invention.

4.  	Claims 1, 2, 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McConnell et al. (5,363,885, hereinafter McConnell). rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKeen et al. (9,057,672, hereinafter McKeen). 	Regarding claim 1, McKeen discloses an apparatus comprising a material holder system 39 (See Fig. 1) that is configured to hold a film sample, a dart testing system 103 is configured to test a physical characteristic of the film sample; and a moving system 23 is configured to move the held film sample to be analyzed or tested between stations, wherein the moving system is configured to move the held film sample in the material holder system to the dart testing system from a different station (See Figs. 1, 2, 4, 5A, See Col. 4, lines 15 - 64 and Col. 10, lines 4 - 29). 	Regarding claim 2, the moving system comprises a robotic system 104 (See Col. 2, lines 52 - 65).
 	Regarding claim 9, the dart testing system comprises a dart probe mechanism configured to test a physical characteristic of the film sample (See Col. 4, lines 15 - 64 and Col. 10, lines 4 - 29). 	Regarding claim 13, a computer system 67 is in communication with the dart testing system and is configured to acquire force data from the dart testing system (See Fig. 2).
 	Regarding claim 14, a material image analyzer system is configured to detect a defect in the film sample (See Col. 11, lines 13 – 36). 	Regarding claim 15, the sample 114 is held by the material holder system of which is connected to the moving system (See Fig. 1B), the film is moved by moving 
comprises holding the film sample taut and unstressed during the testing using a clamping system of the dart testing system (See Col. 4, lines 15 - 64 and Col. 10, lines 4 - 29).
	Regarding claim 19, the film sample is moved by the moving system to a material image analyzer system (See Col. 4, lines 15 - 64 and Col. 10, lines 4 - 29).
 	Regarding claim 20, the film sample 114 is picked up by the robotic system that is connected to the moving system; the film sample is moved by the moving system to the dart testing system 140, 142, the film is placed by the robotic system in a clamp of the dart testing system; a 4Application Serial No.: 16/630,740physical characteristic of the film of the material is tested using the dart testing system; the film sample is picked up by the robotic system from the clamp of the dart testing system; and the film sample is moved by the moving system from the dart testing system to another station (See Fig. 1B, See Col. 4, lines 15 - 66 and Col. 5, lines 1 - 55).                                         Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) 1s 
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the  	claimed invention is not identically disclosed as set forth in section 102, if the  	differences between the claimed invention and the prior art are such that the  	claimed invention as a whole would have been obvious before the effective  	filing date of the claimed invention to a person having ordinary skill in the art  	to which the claimed invention pertains. Patentability shall not be negated by  	the manner in which the invention was made.
8. 	Claims 3 - 4 are rejected under 35 U.S.C. 103 as being unpatentable over McConnell in view of Mizutani et al. (JP2004175541, hereinafter Mizutani - See IDS dated 1/14/20). 	Regarding claim 3, McConnell discloses an apparatus comprising a material holder system 126 (See Fig. 1B) configured to hold a film sample 114, a dart testing system 140, 142 configured to test a physical characteristic of the film sample; and a moving system 104 configured to move the held film sample to be analyzed or tested between stations, wherein the moving system is configured to move the held film sample in the material holder system to the dart testing system from a different station (See Col. 2, lines 52 – 65, Col. 3, lines 1 – 8 and 40 – 53 and Col. 4, lines 5 – 50).  	McConnell fails to disclose that the material holder system includes a vacuum suction system configured to hold the film through vacuum suction, wherein the film .
 	However, Mizutani discloses an apparatus comprising a material holder system that includes a vacuum suction system 26 configured to hold a film through vacuum suction, wherein the film sample has a quadrilateral shape with four corners and the vacuum suction system comprises a first pair of suction cups and a second pair of suction cups configured to hold the film sample substantially on each corner of the film sample (See Pg. 6, lines 18 - 37).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify McConnell  according to the teachings of Mizutani for the purpose of, advantageously providing an improved device since this type of device prevents a plurality of thin film members from being entrained when a thin film material is transported by using an attraction force (See Mizutani, Pg. 1, lines 1 - 9).
 	Regarding claim 4, McConnell fails to disclose that the vacuum suction system comprises a first pair of suction cups and a second pair of suction cups configured to hold and place the film sample to be tested, and a third pair of suction cups configured to pick up a previously tested film sample. 	However, in Mizutani, the vacuum pads hold the sample and an additional pair of vacuum pads pick up the sample (See Figs. 7A, 7B, Pg. 6, lines 18 - 37).
.
9.  	Claims 7 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over McConnell in view of Bonhoff et al. (WO2005/054815, hereinafter Bonhoff - See IDS dated 1/14/20).
 	Regarding claim 7, McConnell discloses an apparatus comprising a material holder system 126 (See Fig. 1B) configured to hold a film sample 114, a dart testing system 140, 142 configured to test a physical characteristic of the film sample; and a moving system 104 configured to move the held film sample to be analyzed or tested between stations, wherein the moving system is configured to move the held film sample in the material holder system to the dart testing system from a different station (See Col. 2, lines 52 – 65, Col. 3, lines 1 – 8 and 40 – 53 and Col. 4, lines 5 – 50).  	McConnell fails to disclose that the dart testing system comprises a clamping system having an upper jaw and a lower jaw, wherein the upper jaw and the lower jaw each comprise grooves and ridges, and ridges 1n one of the upper and lower jaw are configured to fit into grooves of the other of the upper and lower jaw. 	However, Bonhoff discloses an apparatus comprising a clamping system with 
 	Regarding claim 8, McConnell fails to disclose that one of the upper jaw and the lower jaw comprises a holding mechanism configured to hold the film sample in place while the clamping system is open.
 	However, in Bonhoff, the clamping system includes upper and lower jaws 102, 104 having grooves and ridges (See Fig. 3, See Pg. 5, lines 3 - 10).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify McConnell  according to the teachings of Bonhoff for the purpose of, advantageously providing an improved device for determining elongation of property of a flat material since this type of device is not time consuming and does not have a limited informative value (See Bonhoff, Pg. 6, lines 22 - 25).
10.  	Claims 5, 6, 10 - 12, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McConnell in view of Bailey et al. (2006/0243057, hereinafter .
  	Regarding claim 6, McConnell fails to disclose that the material thickness measurement system comprises a probe configured to measure a thickness of the film sample over a spread area to avoid puncturing the film sample during the measurement.  	However, in Bailey, the material thickness measurement system is configured to measure a thickness of a film sample (See Pg. 6, Para. 0080). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify McConnell according to the teachings of Bailey for the purpose of, advantageously providing an 
 	Regarding claim 10, McConnell fails to disclose that the dart probe mechanism comprises a dart probe and a propulsion system configured to move the dart probe. 	However, in Bailey, the dart probe mechanism comprises a dart probe and a propulsion system configured to move the dart probe (See Pgs. 4 and 5, Paras. 0065 - 0067 and 0070).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify McConnell according to the teachings of Bailey for the purpose of, advantageously providing an improved materials tester since this type of tester enables the determination of significant quantitative data (See Bailey, Pg. 1, Para. 0002).
	Regarding claim 11, McConnell fails to disclose that the propulsion system comprises a linear motor.  	However, in Bailey, the propulsion system comprises a linear motor (See Pgs. 4 and 5, Paras. 0065 - 0067 and 0070). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify McConnell according to the teachings of Bailey for the purpose of, advantageously providing an improved materials tester since this type of tester enables the determination of significant quantitative data (See Bailey, Pg. 1, Para. 0002).

 	Regarding claim 17, in McConnell, the sample 114 is held by the material holder system of which is connected to the moving system (See Fig. 1B), the film is moved by moving the film sample by the moving system to a dart testing system from a different station; and a physical characteristic of the film of the material is tested using the dart testing system (See Col. 1, lines 48 – 60). 	McConnell fails to disclose that testing the physical characteristic of the film sample comprises puncturing the film sample with a dart probe of the dart testing system and measuring a force during testing of the film sample. 
  	Regarding claim 18, McConnell fails to disclose that the film sample is moved by the moving system to a material thickness measurement system; and a thickness of the film sample is measured using the material thickness measurement system. 
 	However, in McConnell, the film sample is moved by the moving system to a material thickness measurement system; and a thickness of the film sample is measured using the material thickness measurement system (See Pg. 6, Para. 0080). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify McConnell according to the teachings of Bailey for the purpose of, advantageously providing an improved materials tester since this type of tester enables the determination of significant quantitative data (See Bailey, Pg. 1, Para. 0002).                                               Response to Arguments
11. 	Applicant’s arguments, on Pg. 7, lines 14 – 25, Pg. 8, lines 2 – 6, Pg. 9, lines 11 – 14 and Pg. 10, lines 1 – 3, with respect to these claims have been considered but are moot in view of the new grounds of rejection.   	
                                                        Conclusion
12.  	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examinet’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned 1s 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR
only. For more information about the PAIR system, see https: //ppait- my.uspto.gov/pait/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OCTAVIA HOLLINGTON/
Primary Examiner, Art Unit 2855
2/7/22